Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This action is in response to the communication filed on 12/7/22.
All objections and rejections not set forth below have been withdrawn.
Claims 21 – 33 are pending.
Any references to applicant’s specification are made by way of applicant’s U.S. pre-grant printed patent publication.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 – 24, 27 – 30, and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5, 7, 9 – 11, 13, and 14 of U.S. Patent No. 11,038,757 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 – 5, 7, 9 – 11, 13, and 14 of US 11,038,757 B2 essentially anticipate the claim limitations of the instant application, wherein minor differences between shown to be obvious to one of ordinary skill in the art.  
Regarding claims 21 – 24, and 27 they are method claims with limitations anticipated as shown below. While claims 21 and 27 of the instant application recite the use of a “browser”, this recitation appears only as an alternative, and is not required by the claimed method.  Therefore, claims 1 – 5, are still anticipated by the claims of the parent application.  Furthermore, claim 21 of the instant application further recites the configuration of the IoT device “when the name of the service” is detected by the IoT device, the examiner points out that this feature would have been obvious to one of ordinary skill in the art because it is inherent that the IoT device use the “name of the service” that was given to it so as to make the network connection to said named service.  
Furthermore, regarding claims 28 – 30, and 33, they are device claims essentially corresponding to the method claims, and they are rejected on the ground of nonstatutory double patenting as being unpatentable over the corresponding device claims 10, 11, 13, and 14 of U.S. Patent No. 11,038,757 B2 for essentially the same reasons. 
Instant Application
US 11/038,757 B2
21. A method of configuring an Internet of Things (IoT) client device at a customer premises, the method comprising: receiving, by one of a Customer Premise Equipment (CPE) device and a portable communication device, an electronic message providing configuration information for the IoT client device, the configuration information including a device-specific password and a name of a service for use in configuring the IoT client device via communications with a remote configuration server or a cloud-based web portal; 









making the service available to the IoT client device at the customer premises via a browser or an application that is launched on the CPE device or the portable communication device in response to receiving the electronic message providing the configuration information for the IoT client device, so that the IoT client device automatically pairs to the service associated with the name and is authenticated to the remote configuration server or the cloud-based web portal using the device-specific password via Internet connectivity capability of the CPE device or the portable communication device, 

the IoT client device having firmware preprogrammed to automatically access 
the service for use in configuring the IoT client device when the name of the service is detected by the IoT client device at the customer premises; and configuring the IoT client device using the browser or the application launched on the CPE device or the portable communication device.
1. A method of configuring an Internet of Things (IoT) client device at a customer premises, the method comprising: receiving, by one of a Customer Premise Equipment (CPE) device and a portable communication device, an electronic message from a vendor of the IoT client device at the customer premises, the electronic message providing configuration information for the IoT client device, the configuration information including a device-specific password and a name of a service for use in configuring the IoT client device via communications with a remote configuration server or a cloud-based web portal, wherein the device-specific password is an electronic address or telephone number associated with the CPE or the portable communication device, the service is a Bluetooth (BT) or Bluetooth Low Energy (BLE) secure pairing service, and the name is an identifier associated with the BT or BLE secure pairing service; making the BT or BLE secure pairing service available to the IoT client device at the customer premises via an application that is launched on the CPE device or the portable communication device in response to receiving the electronic message providing the configuration information for the IoT client device, so that the IoT client device automatically pairs to the BT or BLE secure pairing service associated with the name and is authenticated to the remote configuration server or the cloud-based web portal using the device-specific password via Internet connectivity capability of the CPE device or the portable communication device, the IoT client device having firmware preprogrammed to automatically access the BT or BLE secure pairing service for use in configuring the IoT client device when detected by the IoT client device at the customer premises; and configuring the IoT client device using the application launched on the CPE device or the portable communication device.
22. The method according to claim 21, wherein the electronic message is received by the CPE device, and the CPE device comprises a network gateway device configured to be communicatively coupled to the Internet via a wide area network, and further configured to be communicatively coupled to the IoT client device via a local area network for enabling the IoT client device to send and receive data over the Internet.
2. The method according to claim 1, wherein the electronic message is received by the CPE device, and the CPE device comprises a network gateway device configured to be communicatively coupled to the Internet via a wide area network, and further configured to be communicatively coupled to the IoT client device via a local area network for enabling the IoT client device to send and receive data over the Internet.
23. The method according to claim 21, wherein: the CPE device is an IoT Gateway or extender, the portable communication device is a smartphone, and the IoT client device is without a user interface.
3. The method according to claim 1, wherein the IoT client device is without a user interface.
4. The method according to claim 1, wherein the CPE device is an IoT Gateway or extender.
5. The method according to claim 1, wherein the portable communication device is a smartphone.

24. The method according to claim 21, wherein the electronic message is directed to a user-indicated mobile phone number.
7. The method according to claim 1, wherein the electronic message is directed to a user-indicated mobile phone number provided to the vendor of the IoT client device.
27. The method according to claim 1, wherein, after the IoT client device is configured, the method further comprises: continuing to make the service available to the IoT client device, via the browser or the application launched on the CPE device or the portable communication device, for syncing IoT client device data from the IoT client device to the cloud-based web portal.
9. The method according to claim 1, wherein, after the IoT client device is configured, the method further comprises: continuing to make the service available to the IoT client device, via the application launched on the CPE device or the portable communication device, for syncing IoT client device data from the IoT client device to the cloud-based web portal.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 – 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ansley, US 2014/0250509 A1 in view of Lou et al. (Lou), US 2019/0357028 A1.

Regarding claim 21, Ansley dislcoses:
A method of configuring an … client device at a customer premises (e.g. Ansley, claim 1; par. 15), the method comprising: 
receiving, by one of a Customer Premise Equipment (CPE) device and a portable communication device, an electronic message providing configuration information for the IoT client device, the configuration information including a device-specific password and a name of a service for use in configuring the IoT client device via communications with a remote configuration server or a cloud-based web portal (e.g. Ansley, par. 18);
making the service (e.g. Ansley, Fig. 1:130) available to the IoT client device at the customer premises via a browser or an application that is launched on the CPE device or the portable communication device (e.g. Ansley, fig. 1:105) in response to receiving the electronic message providing the configuration information for the IoT client device (Ansley, par. 31, 34), so that the IoT client device automatically pairs to the service associated with the name (e.g. Ansley, par. 36, 37) and is authenticated to the remote configuration server or the cloud-based web portal using the device-specific password (e.g. Ansley, par. 38) via Internet connectivity capability of the CPE device or the portable communication device (e.g. Ansley, par. 31; fig. 1:110,105), the IoT client device having firmware preprogrammed to automatically access the service for use in configuring the IoT client device when the name of the service is detected by the IoT client device at the customer premises (e.g. Ansley, par. 36, 37 – at power on, the client searches for the named service); 
and configuring the IoT client device using the browser or the application launched on the CPE device or the portable communication device (e.g. Ansley, par. 39).
While Ansley discloses a wide variety of Internet connected client devices (e.g. televisions, mobile devices, IP set top boxes, or any other device – Ansley, par. 15) within a home, Ansley does not appear to explicitly characterize the network connected devices as part of an “Internet of Things”.  
However, Lou teaches that a network comprising Internet connected devices within a home are referred by those having ordinary skill in the art as an “Internet of Things”, such devices therein being called IoT devices (e.g. Lou, par. 3).
It would have been obvious to one of ordinary skill in the art to recognize Lou’s teachings of nomenclature within the system of Ansley, because one of ordinary skill in the art would have been motivated by the prior art definition of internet connected devices within a home (e.g. Lou, par. 3).
Thus the combination enables for the client device to be recognized as an … Internet of Things (IoT)… client device. 

Regarding claim 22, the combination enables:
wherein the electronic message is received by the CPE device (e.g. Ansley, par. 27), and the CPE device comprises a network gateway device configured to be communicatively coupled to the Internet via a wide area network (e.g. Ansley, par. 39), and further configured to be communicatively coupled to the IoT client device via a local area network for enabling the IoT client device to send and receive data over the Internet (e.g. Ansley, par. 32, 39).

Regarding claim 23, the combination enables:
wherein: the CPE device is an IoT Gateway or extender, the portable communication device is a smartphone, and the IoT client device is without a user interface (e.g. Ansley, par. 14, 39 – herein the examiner notes that “the portable communication device” is presented only as an alternative limitation to the claimed method, and thus, the prior art combination teaches the claim limitations).

Regarding claim 24, the Ansley does not appear to disclose that the CPE device receives a message that is directed towards a user indicated mobile phone number.  However, Lou does disclose a CPE device (e.g. Lou, fig. 1:130) that receives configuration information for IoT devices within the home, wherein the configuration message is directed towards a user indicated mobile phone number (e.g. Lou, par. 31).  
It would have been obvious to one of ordinary skill in the art to recognize the teachings of Lou for using a user’s mobile phone number for directing configuration messages to the user.  This would have been obvious because one of ordinary skill in the art would have been motivated by the teachings that a user’s CPE device may be associated with their mobile subscriber account, and can thus be used to receive configuration information directed towards the user using their phone number (e.g. Ansley, par 14, 28; Lou, par. 31).
Thus, the combination enables:
wherein the electronic message is directed to a user-indicated mobile phone number (e.g. Lou, par. 31).

Regarding claim 25, the combination enables:
wherein the device-specific password is an electronic address or telephone number associated with the CPE or the portable communication device (e.g. Ansley, par. 28), and the service is a Wi-Fi secure pairing service, and the name provided with the configuration information is a service set identifier (SSID) associated with the Wi-Fi secure pairing service (e.g. Ansley, par. 30, 31).

Regarding claim 26, the combination enables:
wherein, after receiving the electronic message providing the configuration information for the IoT client device, the method further comprises: automatically turning on a Wi-Fi access point (AP) of the CPE device or a Wi-Fi hotspot of the portable communication device to make the Wi-Fi secure pairing service available to the IoT client device at the customer premises via the browser or the application that is launched on the CPE device or the portable communication device (e.g. Ansley, par. 27, 28 – herein, after receiving the configuration information, the CPE device can create a wireless home network for use by the client device), wherein the IoT client device automatically detects the SSID of the Wi-Fi secure pairing service via the firmware and uses the device-specific password provided in the configuration information to automatically pair with the Wi-Fi secure pairing service associated with the SSID via the Wi-Fi AP of the CPE or the Wi-Fi hotspot of the portable communication device (e.g. Ansley, par. 29, 31).

Regarding claim 27, the combination enables:
wherein, after the IoT client device is configured, the method further comprises: continuing to make the service available to the IoT client device, via the browser or the application launched on the CPE device or the portable communication device (e.g. Ansley, par. 31, 38), for syncing IoT client device data from the IoT client device to the cloud-based web portal (e.g. Ansley, par. 39 – client device receives configuration data from the configuration server).

Regarding claims 28 – 33, they are device claims essentially corresponding to the above method claims, and they are rejected, at least, for the same reasons.
Furthermore, regarding claim 29, the combination enables:
wherein: the IoT client device is without user interface (e.g. Ansley, par. 15), and the CPE device is an IoT Gateway configured to aggregate, monitor or control IoT devices (e.g. Ansley, par. 19, 20).


Response to Arguments

Applicant's arguments filed 12/7/22 have been fully considered but they are not persuasive.

Applicant argues or alleges essentially that:
…
… Ansley does not discuss that any configuration information is for an IoT device nor that any password is device- specific for use in configuring the IoT client device itself. …A subscription to a service is not the same as the claimed configuring the IoT client device itself. Thus, Ansley does not teach or suggest this limitation.
…
(Remarks, pg. 6, 7)

Examiner respectfully responds:
The examiner respectfully disagrees.  
First, regarding the argument that Ansley fails to disclose configuration information for an “IoT” device, it is noted that Ansley was not relied upon to teach the term “IoT”.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Second, regarding the allegation that the configuration information and password of Ansley is not “device-specific” or “for use in configuring” the IoT client, the examiner respectfully notes that the applicant is mistaken.  Ansley clearly and explicitly teaches that the configuration information is for configuring the network client device (e.g. Ansley, par. 2 and throughout entire dislcosure) and that network client is provisioned with the password so as to enable the client to access network service, thus “device-specific” (e.g. Ansley, par. 3, 13). 

Applicant argues or alleges essentially that:
…
Additionally, the claim language requires that the “configuration information” includes “a name of a service” with the name of the service being used for “configuring the IoT client device via communications with a remote configuration server or a cloud-based web portal.” …The specific service discussed at Paragraph [0018] of Ansley is a service that a client is subscribed or authorized to receive and not a service that is used for configuring an IoT client device. Thus, Ansley does not teach or suggest this limitation.
…
(Remarks, pg. 7)

Examiner respectfully responds:
The examiner respectfully notes that the applicant is mistaken.  Specifically, service set identifiers or SSIDs, are clearly “names” of a service, and Ansley clearly and explicitly teaches that such SSIDs are “configuration” information provisioned to the client “for configuring” the client (e.g. Ansley, par. 2, 18, and throughout).


Applicant argues or alleges essentially that:
…
… The Specification discusses that the “[c]onfiguration information (i.e., name and type of BLE service to detect and unique password) is delivered to the purchaser of use of the IoT device” and that “[t]he password may be tied to the mobile phone number or may be the phone number itself and knowledge of both may be required to enable the IoT device to become provisioned and configured.” Specification at Para. [0023]. Ansley does not discuss such a password with respect to the configuration information referred to in Ansley at Paragraph [0018]. Thus, Ansley does not teach or suggest this limitation.
…
(Remarks, pg. 7)

Examiner respectfully responds:
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., The Specification discusses …. Ansley does not discuss such a password…) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argues or alleges essentially that:
…
… However, Ansley does not discuss that any application is launched on the CPE device and as such cannot teach or suggest that any application makes the service available to an IoT client device. Thus Applicant respectfully requests withdrawal of this rejection.
…
(Remarks, pg. 8)


Examiner respectfully responds:
The examiner respectfully disagrees, at least, for the reason that the claims are not limited to the launching of an application on the CPE device (which is recited in the alternative only).  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 
Applicant argues or alleges essentially that:
… Ansley does not discuss that any service is made available in response to the receiving of the electronic message. Rather, Ansley discusses establishing a connection between the client device and the CPE device but not that the receipt of the electronic message causes a service to be made available. Thus, Ansley does not teach or suggest this limitation.
…
(Remarks, pg. 8, 9)

Examiner respectfully responds:
The examiner respectfully disagrees, at least, for the reason that Ansley clearly teaches that the service is established according to the received configuration information (e.g. Ansely, par. 31, 34).  Thus, Ansley teaches making the service available “in response” to the message. 
Furthermore, the examiner finds the applicant’s remarks unpersuasive, at least, for the reason that they appear to simply be an allegation of patentability absent any showing as to how the claim language (i.e. “in response to”) patentably distinguishes the claim from the reference.  Specifically, it is noted that even the applicant’s own written disclosure fails to use the language “in response to”.  Instead the applicant’s originally filed description merely, and at best, shows that the service is made available to the client subsequent to receiving the message.  If the applicant believes such disclosure to be sufficient teaching for supporting a claim recitation of “in response to”, then the applicant cannot argue otherwise regarding identical teachings within the prior art.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Applicant argues or alleges essentially that:
…
… The Office Action does not provide any basis that Ansley teaches or suggests any such firmware of the IoT client device that is preprogrammed to automatically access the service that was named in the configuration information. 
…
(Remarks, pg. 9)



Examiner respectfully responds:
The examiner respectfully disagrees, at least, for the reason that Ansley clearly and explicitly discloses a programmed hardware client device (i.e. having “firmware”) designed to automatically access network service according to the received configuration information (e.g. Ansley, par. 36, 37, 50-52).

Applicant argues or alleges essentially that:
…
… Additionally, Ansley does not teach or suggest that the service is for use in configuring the IoT client device. Rather, Ansley discusses a service that is subscribed to by a client device and not that such service is for configuring. 
…
(Remarks, pg. 9)

Examiner respectfully responds:
In response to applicant's argument that Ansley fails to teach the service “for use in configuring”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.




Applicant argues or alleges essentially that:
…
… The search for a network in Ansley is not the same as the claimed detecting a named service in configuration information that is used to configure an IoT device. Thus, Ansley does not teach or suggest this limitation.
…
(Remarks, pg. 9, 10)

Examiner respectfully responds:
The examiner notes that applicant’s argument is unpersuasive, at least, for the reason Ansley clearly and explicitly illustrates that that the named services, of which the client searches for and joins, have been provisioned to the client within the configuration information (e.g. Ansley, fig. 5; par. 2, 36, 37).  


Applicant argues or alleges essentially that:
…
… That Ansley discusses connecting to a network does not teach or suggest that any IoT client device is configured much less that such occurs using a browser or an application launched on a different device. Thus, Ansley does not teach or suggest this limitation..
…
(Remarks, pg. 10)



Examiner respectfully responds:
The examiner respectfully notes that the applicant is mistaken, at least, for the reason that Ansley clearly and explicitly teaches that the client device is configured by configuration information (e.g. Ansley, par. 2, 22-25) and that a program (i.e. aka “application”; e.g. Ansely, par. 52) is launched on the client device to enable such configuration (e.g. Ansley, par. 36, 37, 52; fig. 5).  
Furthermore, applicant’s remarks are unpersuasive, at least, for the reason that they argue for features which are not claimed.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “such occurs using a browser or an application launched on a different device”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERY L WILLIAMS whose telephone number is (571)272-7965.  The examiner can normally be reached on 7:30 am - 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFERY L WILLIAMS/          Primary Examiner, Art Unit 2495